Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-21 are allowed. Renumbered as 1-20.
Claim 1, A system comprising at least one processor; a non-transitory processor-readable medium storing machine-readable instructions that cause the processor to: build a domain-specific knowledge base, the domain-specific knowledge base including: a domain-specific ontology, and one or more data structures that preserve hierarchies of hierarchical informational structures in domain-specific documents, 
the domain-specific documents containing information for responding to users' questions, where the hierarchical informational structures include sections and sub-sections of the domain-specific documents:
 receive a question from one of the users; extract features from the question, the extracted features including parts of speech, and the parts of speech comprising words included in the question; 2PATENTAtty Docket No.: D20-034-040 I 0-PR-US App. Ser. No.: 16/752,148 
extract key phrases from the question, the key phrases including one or more of the extracted features: identify at least one of the one or more data structures that include information responsive to the question based on the key phrases, 
wherein the data structures map to at least one relevant section, and one or more sub-sections of the relevant section of the domain-specific documents:
 identify a paragraph within the one or more sub-sections, the paragraph including an answer to the question, wherein the paragraph is identified using one or more of topic modeling and semantic similarity techniques; 
determine one or more sentences from the paragraph that include an answer to the question, where the one or more sentences are determined by a pre-trained machine reading comprehension (MRC) model; 
generate a tree structure of the one or more sentences containing the answer wherein the tree structure arranges a subject an object and a predicate from the one or more sentences in a hierarchical format; 
compose a natural language response to the question, wherein the natural language response includes the answer provided in the one or more sentences, the natural language response being generated by substituting terms of the one or more sentences in the tree structure with terminology from the 3PATENTAtty Docket No.: D20-034-040 I 0-PR-US App. Ser. No.: 16/752,148question and in accordance with a set of rules that enable arranging the subject, the object, and the predicate within the response;
 and provide the natural language response via a user interface.
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Byron et al. (US Patent Application Publication #20180137420) teaches a method in a data processing system includes a processor and a memory accessible by the processor, for automatically modifying a set of instructions based on an expanded domain specific knowledge base is provided. The method comprises generating, by the data processing system, a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes. (Section 0006). Beason et al. (US 2017/0032689) teaches Question-answer pair creation for training/testing question-answering systems, however, drives certain desirable attributes that this invention provides. For example, training in this context may include a determination of a statistical or machine-learning model that may give good performance at the question-answering task. Such models are successful when they are trained with questions that are similar to those that will be asked by end users. Questions users will ask are functions of the domain, or topic area, of interest, as well as by attributes of the users themselves (Paragraphs 0019).
However, none of the prior art cited alone or in combination provides the motivation to teach identify a paragraph within the one or more sub-sections, the paragraph including an answer to the question, wherein the paragraph is identified using one or more of topic modeling and semantic similarity techniques; 
determine one or more sentences from the paragraph that include an answer to the question, where the one or more sentences are determined by a pre-trained machine reading comprehension (MRC) model; 
generate a tree structure of the one or more sentences containing the answer wherein the tree structure arranges a subject an object and a predicate from the one or more sentences in a hierarchical format; 
compose a natural language response to the question, wherein the natural language response includes the answer provided in the one or more sentences, the natural language response being generated by substituting terms of the one or more sentences in the tree structure with terminology from the 3PATENTAtty Docket No.: D20-034-040 I 0-PR-US App. Ser. No.: 16/752,148question and in accordance with a set of rules that enable arranging the subject, the object, and the predicate within the response;
 and provide the natural language response via a user interface.
Claim 12, A method comprising: receiving a plurality of domain-specific documents: 
extracting text from the plurality of domain-specific documents; identifying hierarchical informational elements in the domain-specific documents, 
wherein the hierarchical informational elements include at least sections and sub-sections;
 building data structures, the data structures storing information from the domain-specific documents, and the storing preserving a hierarchical arrangement of the hierarchical informational elements from the domain-specific documents; 
building a knowledge base that includes at least the data structures and a domain-specific ontology;
 extracting features and key phrases from a question received from an end-user; identifying one or more of the data structures relevant to the question using the features and the key phrases; 
providing the question and a context identified from the data structures to a machine- readable comprehension (MRC) model, wherein the context includes a paragraph from one or more of the sections and the sub-sections relevant to the question; PATENTAtty Docket No.: D20-034-040 I O-PR-US App. Ser. No.: 16/752,148 
obtaining an output from the NRC model, where the output includes one or more relevant sentences extracted from the context that includes information responsive to the question;
 generating a tree structure of the one or more relevant sentences containing the information responsive to the question, wherein the tree structure arranges a subject, an object and a predicate from the relevant sentences in a hierarchical format; 
composing a response in a natural language to the question by including the information responsive to the question in the response wherein terms of the one or more relevant sentences in the tree structure are substituted with terminology from the question and by arranging the subject, the object and the predicate within the response in accordance with a set of rules; 
and providing the response to the end-user using a user interface.
The following is an examiner's statement of reasons for allowance:Regarding claim 12, the prior art of record, specifically Byron et al. (US Patent Application Publication #20180137420) teaches a method in a data processing system includes a processor and a memory accessible by the processor, for automatically modifying a set of instructions based on an expanded domain specific knowledge base is provided. The method comprises generating, by the data processing system, a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes. (Section 0006). Beason et al. (US 2017/0032689) teaches Question-answer pair creation for training/testing question-answering systems, however, drives certain desirable attributes that this invention provides. For example, training in this context may include a determination of a statistical or machine-learning model that may give good performance at the question-answering task. Such models are successful when they are trained with questions that are similar to those that will be asked by end users. Questions users will ask are functions of the domain, or topic area of interest, as well as by attributes of the users themselves (Paragraphs 0019).
However, none of the prior art cited alone or in combination provides the motivation to teach extracting features and key phrases from a question received from an end-user; identifying one or more of the data structures relevant to the question using the features and the key phrases; 
providing the question and a context identified from the data structures to a machine- readable comprehension (MRC) model, wherein the context includes a paragraph from one or more of the sections and the sub-sections relevant to the question; PATENTAtty Docket No.: D20-034-040 I O-PR-US App. Ser. No.: 16/752,148 
obtaining an output from the NRC model, where the output includes one or more relevant sentences extracted from the context that includes information responsive to the question;
 generating a tree structure of the one or more relevant sentences containing the information responsive to the question, wherein the tree structure arranges a subject, an object and a predicate from the relevant sentences in a hierarchical format; 
composing a response in a natural language to the question by including the information responsive to the question in the response wherein terms of the one or more relevant sentences in the tree structure are substituted with terminology from the question and by arranging the subject, the object and the predicate within the response in accordance with a set of rules; 
and providing the response to the end-user using a user interface.
Claim 18, A non-transitory processor-readable storage medium comprising machine-readable instructions that cause a processor to: build a domain-specific knowledge base that includes a domain-specific ontology and one or more data structures that preserve hierarchies of hierarchical informational elements in domain-specific documents containing information for responding to users' questions, 
where the hierarchical informational elements include sections and sub-sections of the domain-specific documents;
 receive a question on behalf of one of the users; extract features from the question, where the extracted features include parts of speech of words included in the question; 
9PATENTAtty Docket No.: D20-034-040 I 0-PR-US App. Ser. No.: 16/752,148extract key phrases from the question, where the key phrases include one or more of the extracted features; 
identify one or more of the data structures that include information responsive to the question based on the key phrases, wherein the data structures map to at least one relevant section, one or more sub-sections of the relevant section of the domain- specific documents; 
identify a paragraph within the one or more sub-sections that includes an answer to the question, wherein the paragraph is identified using one or more of topic modeling and semantic similarity techniques;
 determine one or more sentences from the paragraph that include an answer to the question, where the sentences are determined by a pre-trained machine-readable comprehension (MRC) model; 
generate a tree structure of the one or more sentences containing the answer wherein the tree structure arranges a subject, an object and a predicate from the sentences in a hierarchical format; 
compose a natural language response to the question, the natural language response includes the answer provided in the one or more sentences, 
where the response is generated by substituting terms of the one or more sentences in the tree structure with terminology from the question and in accordance with a set of rules that enable arranging a subject, an object and a predicate within the response; and provide the natural language response via a user interface.
The following is an examiner's statement of reasons for allowance:Regarding claim 18, the prior art of record, specifically Byron et al. (US Patent Application Publication #20180137420) teaches a method in a data processing system includes a processor and a memory accessible by the processor, for automatically modifying a set of instructions based on an expanded domain specific knowledge base is provided. The method comprises generating, by the data processing system, a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes. (Section 0006). Beason et al. (US 2017/0032689) teaches Question-answer pair creation for training/testing question-answering systems, however, drives certain desirable attributes that this invention provides. For example, training in this context may include a determination of a statistical or machine-learning model that may give good performance at the question-answering task. Such models are successful when they are trained with questions that are similar to those that will be asked by end users. Questions users will ask are functions of the domain, or topic area of interest, as well as by attributes of the users themselves (Paragraphs 0019).
However, none of the prior art cited alone or in combination provides the motivation to teach extracting features and key phrases from a question received from an end-user; identifying one or more of the data structures relevant to the question using the features and the key phrases; 
providing the question and a context identified from the data structures to a machine- readable comprehension (MRC) model, wherein the context includes a paragraph from one or more of the sections and the sub-sections relevant to the question; PATENTAtty Docket No.: D20-034-040 I O-PR-US App. Ser. No.: 16/752,148 
obtaining an output from the NRC model, where the output includes one or more relevant sentences extracted from the context that includes information responsive to the question;
 generating a tree structure of the one or more relevant sentences containing the information responsive to the question, wherein the tree structure arranges a subject, an object and a predicate from the relevant sentences in a hierarchical format; 
composing a response in a natural language to the question by including the information responsive to the question in the response wherein terms of the one or more relevant sentences in the tree structure are substituted with terminology from the question and by arranging the subject, the object and the predicate within the response in accordance with a set of rules; 
and providing the response to the end-user using a user interface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/            Primary  Examiner, Art Unit 2675                                                                                                                                                                                                            05/02/2022